  Case: 1:15-cr-00399 Document #: 441 Filed: 10/23/18 Page 1 of 3 PageID #:5699



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA              )
                                      )
             v.                       )            No. 15 CR 399-1
                                      )            Hon. Manish S. Shah
VINCE MANGLARDI                       )

  DEFENDANT’S MOTION TO RE-SET BRIEFING SCHEDULE AND
                   SENTENCING DATE

      NOW COMES the Defendant, VINCE MANGLARDI, by and through his

attorney, RALPH MECZYK, and respectfully moves this Honorable Court, to

delay the final completion of the PSR and to re-set Defendant’s sentencing

hearing to a date in February 2019. In support, Defendant states as follows:

      1.)    Defendant pled guilty pursuant to a written plea agreement. R.

414. He is currently scheduled to be sentenced on December 11, 2019.

      2.)    Defendant has very serious throat cancer. Undersigned counsel is

still in the process of collecting all of the necessary medical records to make its

case in mitigation at sentencing. Undersigned counsel has requested, but is

still waiting for, the majority of the medical records from Defendant’s treating

physician.

      3.)    Defendant would like these records to be part of the PSR so that

the Court has a full picture of Defendant’s health at the time of sentencing. As

such, Defendant asks for a continuance until sometime in February 2019.


                                          1
Case: 1:15-cr-00399 Document #: 441 Filed: 10/23/18 Page 2 of 3 PageID #:5700



                                         Respectfully submitted:



                                         /s/ Ralph E. Meczyk
                                         Ralph E. Meczyk & Associates
                                         33 N. Dearborn
                                         Suite 1830
                                         Chicago, IL 60602
                                         (312) 332-2853
                                         Email: rmeczyk@meczyklaw.com




                                     2
  Case: 1:15-cr-00399 Document #: 441 Filed: 10/23/18 Page 3 of 3 PageID #:5701



                       CERTIFICATE OF SERVICE

     Ralph. E. Meczyk, Attorney at Law, hereby certifies that the foregoing
Motion was served on October 9, 2018, in accordance with Fed.R.Crim.P.49,
Fed.R.Civ.P.5, LR 5.5, and the General Order on Electronic Case Filing (ECF)
pursuant to the district court’s system as to ECF filers.




                                           /s/ Ralph E. Meczyk
                                           Ralph E. Meczyk & Associates
                                           33 N. Dearborn
                                           Suite 1830
                                           Chicago, IL 60602
                                           (312) 332-2853
                                           Email: rmeczyk@meczyklaw.com




                                       3
